Citation Nr: 1038081	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 
1967.  The Veteran died on May [redacted], 2004; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) from 
May 2005 rating and administrative decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
which denied service connection for cause of death, entitlement 
to DIC benefits, and accrued benefits.  The cause of death claim 
was perfected with the filing of an October 2006 substantive 
appeal.

The appellant did not request a hearing on this matter.

It appears that the appellant has raised a claim for 
compensation under 38 U.S.C.A. § 1151.  See August 2004 
and December 2004 Statements.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2005, the RO denied entitlement to DIC benefits under 38 
U.S.C.A. § 1318.  Although not entirely clear, the appellant's 
March 2006 statement can be construed as a notice of disagreement 
with the decision to deny entitlement to DIC benefits.  
Furthermore, it is clear that the appellant wishes to pursue this 
claim.  See September 2010 Brief.  For this reason, a remand is 
necessary for issuance of a statement of the case.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 
Vet. App. 238 (1999).

Remand is also required for compliance with VA's duty to assist 
the Veteran in substantiating her cause of death claim.

The cause of death listed on the death certificate is sepsis, 
with end stage renal disease and cardiomyopathy listed as 
contributing causes.  

At the time of the Veteran's death in May 2004, service 
connection was in effect for right ankle strain with traumatic 
arthritis, heel spur, and plantar fasciitis, rated as 40 percent 
disabling; bilateral orbital fractures with right eye blindness 
and aphakia, rated as 30 percent disabling; left ankle traumatic 
arthritis with heel spur and plantar fasciitis, rated as 20 
percent disabling; chronic right knee strain, rated as 10 percent 
disabling; chronic left knee strain, rated as 10 percent 
disabling; and distal left ring finger amputation, rated as 
noncompensable.  The combined disability rating, including a 
bilateral factor of 6.1 percent, was 80 percent.

At the time of the Veteran's death, service connection claims for 
heart disease and pulmonary fibrosis on the basis of in-service 
tobacco use or nicotine dependence were pending.  Also pending 
were claims for entitlement to an initial rating in excess of 10 
percent for the right knee disability, a rating in excess of 20 
percent for the left ankle disability, and a rating in excess of 
10 percent for the left knee disability.

The appellant contends that medications the Veteran took for his 
service-connected disabilities damaged his kidneys and caused 
renal failure, and that Dr. SZQ told her the medications "would 
contribute to kidney failure which would lead to his demise."  
See March 206 Notice of Disagreement.  In December 2004, the 
appellant informed the VA that Dr. SZQ was the Veteran's private 
and VA doctor.  In February 2005, the RO requested treatment 
records from Dr. SZQ.  In May 2005, the RO received the following 
reply:  "[The doctor] maintains no records at his private 
practice office for VA patients.  All VA medical records would be 
kept at the VA facility where they were seen."  The RO 
incorrectly construed this response as a negative reply for the 
private records, and informed the appellant of such in the 
September 2006 statement of the case.  Treatment records from the 
Las Vegas VAMC dated November 2003 to April 2004 are of record 
and include notations written by Dr. SZQ, a nephrologist.  
However, the VA's duty to assist includes making reasonable 
efforts to obtain relevant post-service medical records.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1)(2) (2009).  
Consequently, on remand, the RO should specifically request 
private treatment records from Dr. SZQ.       

The representative alleges that (1) exposure to Agent Orange in 
Vietnam caused the Veteran's nonservice-connected diabetes, which 
in turn caused his cardiomyopathy, and (2) the Veteran was 
exposed to harmful smoke and discharge from artillery during 
service, which "started him down the slippery slope ending in 
end stage [k]idney disease and cardiomyopathy."  The 
representative has requested that the VA attempt to determine the 
Veteran's exposure to Agent Orange, to include obtaining his 
service record book.  A service connection claim includes all 
theories under which service connection may be granted.  Bingham 
v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).  The Veteran's 
DD 214 does not show that he served in the country of Vietnam.  
It does not appear that the RO has attempted to obtain the 
Veteran's personnel records.  To ensure that VA has met its duty 
to assist the appellant in developing the evidence in support of 
her claim pursuant to 38 U.S.C.A. § 5103A, this case must be 
remanded so that the Veteran's claimed exposure to Agent Orange 
can be verified and his personnel records can be obtained.

The death certificate shows that the Veteran died at Sunrise 
Hospital and Medical Center (Sunrise).  In August 2004, the 
appellant provided a release for VA to obtain terminal hospital 
records from Sunrise.  In a letter dated January 2005, Sunrise 
replied that an authorization from the executor or administrator 
of the appellant's estate was required.  The letter contained 
instructions on what to do if there was no estate.  In February 
2005, the RO informed the appellant that it had received a 
negative reply from Sunrise, and attached the January 2005 
letter.  In a letter dated February 2005, the appellant replied 
that the Veteran had no estate and that she had no money to hire 
an attorney to obtain the records from Sunrise.  Nonetheless, the 
appellant is to be given another opportunity to provide VA with 
the necessary authorization to obtain relevant evidence.
 
The evidence of record reveals that the Veteran received 
disability benefits from the Social Security Administration 
(SSA). The SSA records may be relevant to the appellant's current 
claim and should be obtained.  See Waddell v. Brown, 5 Vet. App. 
454 (1993).

Finally, there appears to be some question as to the appellant's 
current representative.  The American Legion (AL) has filed 
several documents on behalf of the appellant, the most recent 
dated September 2010, but the record does not contain a power of 
attorney (POA) appointing the AL as the appellant's designated 
representative.  Instead, the claim file contains a POA dated 
June 2004 appointing the Arizona Department of Veterans Affairs 
as the appellant's representative.  Clarification of this point 
is warranted.

Accordingly, the case is REMANDED for the following action:

1.	Contact the appellant to ascertain her 
intentions regarding representation.  She 
should be advised that the claim file does 
not contain a current VA Form 21-22 showing 
that The American Legion (AL) represents 
her.  If she wishes to be represented by the 
AL, request that she submit a properly 
executed VA Form 21-22.

2.	Contact the National Personnel Records Center (NPRC) 
and 
take all necessary actions to obtain the Veteran's 
personnel 
records.  Document all inquires and note negative 
responses.

3.	Inform the appellant of the steps she needs to take to 
obtain 
      records from Sunrise Hospital and Medical Center. 

4.	Once a signed release is received from the 
appellant, obtain outstanding private 
treatment records from Dr. SZQ from 
November 2003 to May 2004.  A copy of any 
negative response(s) should be included in 
the claim file.  Inform the appellant that 
in the alternative she may obtain and 
submit the requested records herself.

5.	Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim as well as the 
medical records relied upon concerning 
that claim.

6.	Then, issue a statement of the case to the 
appellant and her representative 
addressing entitlement to DIC benefits.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  If, and only if, 
the claimed is denied, and an appeal is 
perfected by a timely filed substantive 
appeal, this issue should be certified to 
the Board.

7.	Following the above, readjudicate the 
appellant's claim for service connection for 
the cause of the Veteran's death.  If the 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should be 
issued, and the appellant and her 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



